DETAILED ACTION

This non-final office action is in response to claims 1-10 filed July 9, 2020 for examination. Claims 1-10 are being examined and are pending. 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement

The information disclosure statement filed 07/09/2020 and 08/05/2021 has been placed in the application file and the information referred to therein has been considered as to the merits. 
Drawings

The drawings filed on 07/09/2020 have been accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Reason for rejection:
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: first communication means, second communication means, a first short distance or proximity communication means, and a second long distance communication means in claims 1, 7. However, nowhere in specification clearly mentioned corresponding hardware structure or hardware with algorithm for model generator and comparator. 
“A general purpose computer is usually only sufficient as the corresponding structure for performing a general computing function (e.g., “means for storing data”), but the corresponding structure for performing a specific function is required to be more than simply a general purpose computer or microprocessor.” (MPEP 2181)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Dependent claims 2-6, 8-10 do not cure the deficiencies set forth above.
Examiner’s Notes: Applicant can amend the claim limitations in such a way so they do not invoke §112 (f) or keep the same limitations but point out the corresponding structure in the specification to overcome the §112 (b) rejection. Corresponding structure must be more than simply a general purpose computer. Algorithm is needed to transform a general purpose computer or microprocessor to a specific computer for performing the claimed function. “A general purpose computer is usually only sufficient as the corresponding structure for performing a general computing function (e.g., “means for storing data”), but the corresponding structure for performing a specific function is required to be more than simply a general purpose computer or microprocessor. For example, mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239; Finisar, 523 F.3d at 1340-41, 86 USPQ2d at 1623. In addition, merely referencing a specialized computer (e.g., a "bank computer"), some undefined component of a computer system (e.g., "access control manager"), "logic," "code," or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1383-85, 91 USPQ2d 1481, 1491-93 (Fed. Cir. 2009); Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1366-67, 88 USPQ2d 1751, 1756-57 (Fed. Cir. 2008); Rodriguez, 92 USPQ2d at 1405-06.” (MPEP 2181).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-3 and 6-9 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by WO 2018/009692A1 to Schmidt et al. (“Schmidt”).
Regarding claim 1, Schmidt taught a portable electronic authentication device to provide access to a website or a computer resource or a secure place, wherein the portable electronic device comprises a first communication means (Para. 0050 BCC communication) and a second communication means (Para. 0050 Radio Frequency Transmission) different from the first communication means (Para. 0050, 0070. Response message may be transmitted through another communication channel), the first communication means being intended to receive an interrogation signal from a control device of a control system, which comprises the portable electronic device, (Para. 0066. AuP transmit a challenge value with authorization token to the BSD via BCC i.e. BSD receives a challenge value with authorization token from AuP via BCC) and the second communication means being intended to transmit a response signal which comprises identification data of the portable electronic device to authenticate the portable electronic device in the control system and allow access to a website or a computer resource or a secure place, (Para. 0050, 0068-0071, 0080. BSD verifies the AuP’s authorization token and sends response to the AuP. The response message may be transmitted through another communication channel such as WiFi transmissions. Then the user is authenticated to access the user device.  Para. 0066, 0069-0071, Response data includes biometric data (i.e. identification data)) wherein the first communication means is used for proximity or short distance communication with the control device of a control system (Para, 0058. The BCC may be a form of near-field communication technology i.e. proximity or short-distance), and wherein the second communication means is orthogonal to the first communication means and is a long distance communication means (Para. 0080. Wireless channel).
Regarding claim 2, Schmidt further taught the portable electronic authentication device according to claim 1, wherein the first communication means is an interface or unit for receiving an interrogation signal, which is an infrared, optical, sound, ultrasonic or near field NFC signal (Para. 0050, 0058, 0066. BCC. The BCC may be a form of near-field communication technology.).
Regarding claim 3, Schmidt further taught the portable electronic authentication device according to claim 1, wherein the second communication means is a long distance communication means for transmitting an RF, HF, UHF or Bluetooth response signal (Para. 50. Radio Frequency transmission, Bluetooth transmission. Para. 0070).
Regarding claim 6, Schmidt further taught the portable electronic authentication device according to claim 1, wherein it is powered by a battery or a cell or a solar cell or a thermoelectric generator (Para. 0052, 0065).
Regarding claim 7, Schmidt further taught a control system comprising a portable electronic authentication device according to claim 1, the control system further comprising a control device linked to a computer connection assembly, wherein the control device comprises a first short distance or proximity communication means for transmitting an interrogation signal to the portable electronic authentication device (Para. 0066. AuP transmit a challenge value with authorization token to the BSD via BCC i.e. BSD receives a challenge value with authorization token from AuP via BCC) and a second long distance communication means, different from the first communication means (Para. 0050, 0070. Response message may be transmitted through another communication channel), for receiving a response signal from the portable electronic authentication device (Para. 0050, 0068-0071, 0080. BSD verifies the AuP’s authorization token and sends response to the AuP. The response message may be transmitted through another communication channel such as WiFi transmissions. Then the user is authenticated to access the user device.  Para. 0066, 0069-0071, Response data includes biometric data (i.e. identification data)).
Regarding claim 8, Schmidt further taught the control system according to claim 7, wherein the proximity transmission unit (3) transmits an infrared, optical, sound, ultrasonic or near field NFC interrogation signal (Para. 0050, 0058, 0066. BCC. The BCC may be a form of near-field communication technology.).
Regarding claim 9, Schmidt further taught the control system according to claim 7, wherein the long distance reception unit receives an RF, HF, UHF or Bluetooth response signal from the portable electronic authentication device (Para. 50. Radio Frequency transmission, Bluetooth transmission. Para. 0070).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of WO 2012/095026 A1 to Wong et al. (“Wong”).
Regarding claim 4, Schmidt taught the portable electronic authentication device according to claim 1, wherein it comprises a processing unit linked to the first and second communication means for, Schmidt did not but the analogous art Wong taught processing the encrypted received interrogation signal and calculating an encrypted response signal with identification data from the portable electronic device to authenticate it (Para. 0005. a smart user device and identification host may share a secret key for use in a challenge-response, whereby the identification host provides a challenge message encrypted using the key (e.g., a random number) to a smart user device in communication therewith. In response, the smart user device may use the key to obtain the challenge message, compute a response using the challenge message, and return a response message encrypted using the key.).
Therefore, it would have been obvious to one having ordinary skill in the art before the applicant(s) invention was filed to modify the invention of Schmidt by including the idea of processing the encrypted received interrogation signal and calculating an encrypted response signal with identification data from the portable electronic device to authenticate it as taught by Wong in order for providing user identification and/or controlled access to a resource (Wong, Para. 0005).
Regarding claim 5, Schmidt-Wong combination further taught the portable electronic authentication device according to claim 4, wherein the processing unit is a microcontroller with an encryption module (Wong, Para. 0005. Smart user device that has processing ability inherently has encryption module/routing to encrypt challenge-response message).
Regarding claim 10, Schmidt-Wong combination further taught the control system according to claim 7, wherein the interrogation signal transmitted to the portable electronic authentication device is encrypted by the computer connection assembly, and wherein the encrypted response signal is received by the control device for an authentication in the computer connection assembly (Schmidt, Para. 0005).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9,639,825 B1: A computer-implemented method under the control of one or more computing systems comprising: receiving a request sent by a computing system to authorize an operation, the computing system having a seed and associated with a user, the request transmitted over a first communication channel; providing the computing system with information configured to cause the computing system to initiate display of an image, the image comprising an optical machine-readable representation of a challenge code and to allow a device to capture the image and extract the challenge code, the device including a communications interface for transmitting information over a second communications channel different from the first communications channel; and receiving, from the device over the second communications, a response authorizing the operation, the response calculated using the challenge code captured by the device and the seed. Claim 11.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471. The examiner can normally be reached Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shawnchoy Rahman/Primary Examiner, Art Unit 2438